IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ORLANDO STANFORD,                          : No. 15 WM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
WESTMORELAND COUNTY,                       :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of March, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief and the Application for an Immediate Hearing are DENIED.